ORDER Per curiam: Michael Stewart appeals from the trial court’s entry of judgment convicting him of driving while intoxicated and assault of a law enforcement officer in the third degree. Stewart argues on appeal that the trial court erred in denying his motion for judgment of acquittal because the evidence presented at trial was insufficient to support the convictions in that no reasonable trier of fact could conclude that: (1) he was intoxicated; and (2) he assaulted a law enforcement officer by taking a fighting stance. We affirm. Rule 30.25(b).